        Case 1:21-cv-01169-TCB Document 33 Filed 04/22/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

L. LIN WOOD, JR.,
      Plaintiff,
       v.                                     CASE NO. 1:21-cv-1169-TCB
PAULA J. FREDERICK, et al,
      Defendants.
____________________________/
  PLAINTIFF’S MOTION FOR EXPEDITED CONSIDERATION OF
MOTION FOR JUDICIAL DISQUALIFICATION AND/OR RECUSAL OF
       THE DISTRICT JUDGE ASSIGNED TO THE CASE


      COMES NOW the Plaintiff, L. LIN WOOD, JR., by and through undersigned

counsel, and pursuant to Local Rule 7.2(B), asks the Court to expedite its

consideration of Plaintiff’s Motion for Judicial Disqualification and/or Recusal of

the District Judge Assigned to the Case, the Honorable Timothy C. Batten, Jr., upon

written motion and by a show of good cause, and in support thereof, Plaintiff states:

      1.     Plaintiff filed his Verified Complaint on 3/23/2021, following

Defendants’ violations of his constitutional rights under the First, Fourth and

Fourteenth Amendments of the United States Constitution to require that he undergo

a medical, mental, psychiatric or psychological examination, where the State Bar of

Georgia is in the course of an investigation into whether Georgia attorney L. Lin

Wood, Jr. violated the professional rules of conduct by exercising his right to free
         Case 1:21-cv-01169-TCB Document 33 Filed 04/22/21 Page 2 of 7




speech on protected political speech, and/or whether he has exhibited mental

instability based on his involvement and legal representation in the 2020 election

related cases, and/or in a pending case with his former law office colleagues. Said

action seeks declaratory and injunctive relief pursuant to 42 U.S.C. §1983.

        2.   The matter was assigned to the Honorable Timothy C. Batten, Jr. on

3/25/2021, and on 3/29/2021 Plaintiff timely filed his Motion for Judicial

Disqualification and/or Recusal of the District Judge Assigned to the Case because

Plaintiff L. Lin Wood, Jr. was counsel of record in two of the 2020 election integrity

cases in Georgia – Case No. 1:20-cv-04809-TCB Pearson et al. v. Kemp et al. and

1:20-cv-05155-TCB Wood et al. v. Raffensperger et al. – which were presided by

the Hon. Timothy C. Batten.

        3.   Plaintiff L. Lin Wood, Jr. appeared before Judge Batten in the Pearson

case, and interacted personally with Judge Batten.

        4.   At no time during or subsequent to the 2020 election related cases, did

Judge Batten sanction Plaintiff L. Lin Wood, Jr. for inappropriate or unprofessional

conduct or otherwise take any action or file any complaint to call Plaintiff’s

professional conduct or mental stability into question.

        5.   Plaintiff L. Lin Wood, Jr. intends to call Judge Batten as a material

witness and testify in the State Bar of Georgia disciplinary proceedings and in this

case.



                                          2
        Case 1:21-cv-01169-TCB Document 33 Filed 04/22/21 Page 3 of 7




      6.     In accordance with the Code of Conduct for United States Judges and

the ABA Model Code of Judicial Conduct, Judge Batten’s recusal and/or

disqualification is mandated in this instance because Judge Batten has personal

knowledge of disputed facts concerning the instant proceedings, and because he is

expected to serve as a material witness in this case.

      7.     However, time is of the essence for Plaintiff L. Lin Wood, Jr., or he will

be severely prejudiced in his ability to set a hearing on his motion for preliminary

injunction prior to the threatened further action by the State Disciplinary Board.

      8.     It is critically important for Plaintiff’s Motion for Judicial

Disqualification and/or Recusal of the District Judge Assigned to the Case be heard

by this Court on an expedited basis, due to the following.

      9.     On April 15, 2021, State Bar of Georgia Disciplinary Board member

Chris J. Steinmetz III, assigned by State Bar of Georgia General Counsel Paula J.

Frederick to lead the investigation into Plaintiff’s alleged violations, corresponded

with Plaintiff stating that he intends to report on Plaintiff’s matter at the State Bar of

Georgia’s May 14, 2021 Meeting. See Exhibit A (April 15, 2021 letter by State Bar

to L. Lin Wood, Jr.).

      10.    Part of the evidence being used by the State Bar of Georgia against

Plaintiff L. Lin Wood, Jr. arises from his involvement in Pearson et al. v. Kemp et




                                            3
           Case 1:21-cv-01169-TCB Document 33 Filed 04/22/21 Page 4 of 7




al., 1:20-cv-4809-TCB, a case before the Honorable Timothy C. Batten. See Exhibit

A at ¶ 4.

      11.      “Whenever a party to any proceeding in a district court makes and files

a timely and sufficient affidavit that the judge before whom the matter is pending

has a personal bias or prejudice either against him or in favor of any adverse party,

such judge shall proceed no further therein, but another judge shall be assigned to

hear such proceeding.” 28 U.S. Code § 144.

      12.      The Honorable Timothy C. Batten shall disqualify and/or recuse

himself, so that another judge may be assigned the matter and address the pleadings

before the Court, urgent matters that seek declaratory and injunctive relief.

      13.      Plaintiff is in dire need of issuing Judge Batten a witness subpoena in

this matter, but cannot do so, at this time, due to Judge Batten’s delay in recusing

himself.

      14.      28 U.S.C. §455 states the criteria for the disqualification of federal

judges. Section 455(a) provides that a judge “shall disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C.

§455(a). To satisfy the requirements of Section 455(a), a party seeking recusal must

offer facts, and not merely allegations, that evidence partiality. United States v.

Cerceda, 188 F.3d 1291, 1292 (11th Cir. 1999).




                                           4
           Case 1:21-cv-01169-TCB Document 33 Filed 04/22/21 Page 5 of 7




       15.     The instant case, which seeks declaratory relief pursuant to 42 U.S.C.

§1983, cannot advance as long as Judge Batten does not recuse himself in a matter

in which he is a material witness.

       WHEREFORE, Plaintiff L. Lin Wood, Jr. respectfully requests this

Honorable Court enter an order disqualifying himself from any further proceedings

in this matter.

                     LOCAL RULE 5.1C and 7.1D CERTIFICATE

       The undersigned hereby certifies that the foregoing has been formatted in

Times New Roman font, 14-point type, which complies with the font size and point

requirements of Local Rules 5.1C and 7.1D.

                   CERTIFICATE OF COUNSEL OF RECORD

       The undersigned hereby certify that this Motion and the statements therein

are made in good faith.

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 22nd day of April 2021, the above motion

was filed with the Court’s electronic filing system that will provide notice to all

parties.

                                               Respectfully submitted,


                                               Crain Law Group, PLLC

                                               By: /s/ Larry L. Crain


                                           5
Case 1:21-cv-01169-TCB Document 33 Filed 04/22/21 Page 6 of 7




                                  Larry L. Crain, Esq.
                                  (Tenn. Supr. Crt. # 9040)
                                  5214 Maryland Way, Suite 402
                                  Brentwood, TN 37027
                                  Tel. 615-376-2600
                                  Fax. 615-345-6009
                                  Email: Larry@crainlaw.legal

                                  Counsel for the Plaintiff

                                  /s/ Ibrahim Reyes
                                  Ibrahim Reyes, Esq.
                                  Florida Bar No. 581798
                                  REYES LAWYERS, P.A.
                                  236 Valencia Avenue
                                  Coral Gables, FL 33134
                                  Tel. 305-445-0011
                                  Fax. 305-445-1181
                                  Email: ireyes@reyeslawyers.com

                                  Counsel for Plaintiff

                                  /s/ L. Lin Wood, Jr.
                                  L. LIN WOOD, JR., Esq.
                                  State Bar No. 774588
                                  P.O. Box 52584
                                  Atlanta, GA 30355-0584
                                  Tel. 404-891-1402
                                  Fax. 404-506-9111
                                  Email: lwood@linwoodlaw.com

                                  Counsel, Pro Se




                             6
        Case 1:21-cv-01169-TCB Document 33 Filed 04/22/21 Page 7 of 7




                         CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a true and correct copy of the

foregoing document was served on the following individual(s) via the Court’s ECF-

filing system on this the 22nd day of April, 2021.


NALL & MILLER, LLP
ROBERT L. GOLDSTUCKER
PATRICK N. ARNDT
bgoldstucker@nallmiller.com
parndt@nallmiller.com
235 Peachtree Street, N.E.
Suite 1500 – North Tower
Atlanta, Georgia 30303-1418
Phone: (404) 522-2200
Facsimile: (404) 522-2208

Counsel of Record for the Defendants




                                          7
